
	
		II
		112th CONGRESS
		2d Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on cellular plastic
		  sheets for nano-retention filters.
	
	
		1.Cellular plastic sheets for
			 nano-retention filters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cellular plastic sheets of poly-tetrafluoroethylene with
						retention rating of 10-30 nanometers, for use in manufacturing filters of
						heading 8421 (provided for in subheading 3921.19.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
